Citation Nr: 1120404	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the Veteran's application to reopen a claim of service connection for a back disability.

In May 2008, the Board remanded the present matter for additional development and due process concerns.  In a July 2009 decision, the Board denied the Veteran's application to reopen a claim of service connection for a back disability.  

The Veteran appealed the July 2009 denial to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In December 2010, the Court granted a Joint Motion for Remand (JMR) and remanded the matter to the Board for action consistent with the December 2010 Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of service connection for hernia problems appears to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The JMR noted that a remand was warranted because VA actions did not satisfy the duty to assist.  In the JMR, the parties indicated that an April 2009 response from the Greater Los Angeles Health Care System stating that they did not have medical records for the Veteran, suggested that searches of other VA facilities should be performed.  Although the April 2009 response form included the phrase "you may want to check with other VA facilities as well" as one of several options from which the responder could choose to designate the reason the requested information was unavailable, the responder did not explicitly highlight that response.  Nevertheless, the Board will remand the case in order to search other VA medical facilities in accordance with the JMR.

The parties also referred to evidence of record that indicates that the Veteran was receiving Social Security Disability Income.  During VA treatment in October 2007, the Veteran was noted as being "on SSI disability."  A review of the claims file reveals that disability records from Social Security Administration (SSA) have not been requested.  As such, the RO should attempt to obtain the Veteran's records from SSA on remand.  38 C.F.R. § 3.159(c)(2010); see Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file the Veteran's complete VA medical treatment records concerning the Veteran's back disorder, including records dated in the 1970s and 1980s.  If these records are not available, a negative reply is required and the Veteran must be notified. 

2.  Obtain a copy of any SSA decision regarding disability benefits for the Veteran.  Request from SSA copies of all the documents or evidentiary material that was used in considering the Veteran's claim for disability benefits.

3.  Then, readjudicate the Veteran's claim on appeal with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


